 

Exhibit 10.1 

 

Execution Version 

 



 

Northeast Ohio Natural Gas Corp.

Orwell Natural Gas Company

Brainard Gas Corp.

and

each other Obligor party hereto

 

Joinder and Limited Waiver to Note Purchase Agreement

 

Dated as of December 14, 2015

 

Re:

 

Note Purchase Agreement dated as of November 1, 2010, as heretofore amended

Senior Secured Guaranteed Notes due June 1, 2017

 

 

 



 

 

 

Table of Contents

 

(Not a part of this Joinder and Limited Waiver to Note Purchase Agreement)

 

SECTION  HEADINGS PAGE       SECTION 1. Joinder. 3       SECTION 2. Limited
Waiver. 3       Section 2.1 Specified Default. 3       Section 2.2 Waiver of
Specified Default. 3       Section 2.3 Limitation on Waiver. 3       SECTION 3.
Conditions Precedent. 3       SECTION 4. Representations and Warranties. 5      
SECTION 5. Miscellaneous. 6       Section 5.1 Ratification of Financing
Agreements 6       Section 5.2 References to the Note Purchase Agreement 6      
Section 5.3 Governing Law 6       Section 5.4 Survival 6       Section 5.5
Successors and Assigns 6       Section 5.6 Counterparts 6       Section 5.7
Severability 6       Section 5.8 No Novation 7       Section 5.9 Further
Assurances 7

 

 

 

 

Northeast Ohio Natural Gas Corp.

Orwell Natural Gas Company

Brainard Gas Corp.

and

each other Obligor party hereto

 

1375 East 9th Street, Suite 3100

Cleveland, Ohio 44011

 

Joinder and Limited Waiver to Note Purchase Agreement

 

Dated as of December 14, 2015

 

Re: Note Purchase Agreement dated as of November 1, 2010, as heretofore amended

Senior Secured Guaranteed Notes due June 1, 2017


 

To Sun Life Assurance Company of Canada

 

Ladies and Gentlemen:

 

This Joinder and Limited Waiver to Note Purchase Agreement (this “Joinder and
Limited Waiver”) is made as of December 14, 2015, by and among Northeast Ohio
Natural Gas Corp., an Ohio corporation (“NEO”), Orwell Natural Gas Company, an
Ohio corporation (“Orwell”), Brainard Gas Corp., an Ohio corporation
(“Brainard”; Brainard, NEO and Orwell are referred to herein, collectively, as
the “Issuers” and, individually, as an “Issuer”), Great Plains Natural Gas
Company, an Ohio corporation (“Great Plains”), Lightning Pipeline Company, Inc.,
an Ohio corporation (“Lightning”), Spelman Pipeline Holdings, LLC, an Ohio
limited liability company (“Spelman”), Kidron Pipeline, LLC, an Ohio limited
liability company (“Kidron”), Gas Natural Service Company, LLC, an Ohio limited
liability company (“Service Company”), Gas Natural Inc., an Ohio corporation
(the “Parent”), Independence Oil, L.L.C., a North Carolina limited liability
company (“Independence”), Independence Oil Real Estate 1, L.L.C., a North
Carolina limited liability company (“Independence RE 1”), Independence Oil Real
Estate 2, L.L.C., a North Carolina limited liability company (“Independence RE
2”), 8500 Station Street LLC, an Ohio limited liability company (“Station
Street”) and Gas Natural Resources LLC, an Ohio limited liability company
(“Resources”; Great Plains, Lightning, Spelman, Kidron, Service Company, Parent,
Independence, Independence RE 1, Independence RE 2, Station Street and Resources
are referred to herein, collectively, as the “Existing Guarantors” and,
individually, as an “Existing Guarantor”), and Lone Wolfe Insurance, LLC, an
Ohio limited liability company (“Lone Wolfe” and also referred to herein as the
“New Guarantor”, and the New Guarantor, together with the Existing Guarantors
and the Issuers, the “Obligors”) and Sun Life Assurance Company of Canada (the
“Purchaser”).

 

 

 

 

Northeast Ohio Natural Gas Corp., et al. Joinder and Limited Waiver to   Note
Purchase Agreement

 

Recitals

 

A.           Reference is made to that certain Note Purchase Agreement dated as
of November 1, 2010, by and among the Issuers, Great Plains, Lightning, the
Parent and the Purchaser, as amended by that certain First Amendment and Joinder
to Note Purchase Agreement dated as of May 3, 2011, as further amended by that
certain Second Amendment and Waiver to Note Purchase Agreement dated as of
April 9, 2012, as further amended by that certain Omnibus Third Amendment,
Supplement and Joinder to Note Purchase Agreement and Collateral Documents dated
as of October 24, 2012 and as further amended by that certain Joinder to Note
Purchase Agreement dated as of November 11, 2013 by and among the Issuers, the
Existing Guarantors and the Purchaser (as so amended, restated, supplemented or
otherwise modified, the “Note Purchase Agreement”), pursuant to which, among
other things, (i) the Issuers sold to the Purchaser their 5.38% Senior Secured
Guaranteed Notes due June 1, 2017 in the original aggregate principal amount of
$15,334,000 (the “Series 2011 Notes”), (ii) the Issuers sold to the Purchaser
their 4.15% Senior Secured Guaranteed Notes due June 1, 2017 in the original
aggregate principal amount of $2,989,552 (the “Series 2012 Notes”) and (iii)
each of the Existing Guarantors agreed to jointly and severally guarantee the
Guaranteed Obligations (as defined therein). Capitalized terms used in this
Joinder and Limited Waiver without definition shall have the meanings given such
terms in the Note Purchase Agreement.

 

B.           Since the date of the Note Purchase Agreement, the New Guarantor
has become a Subsidiary and, pursuant to the terms of Section 9.8 of the Note
Purchase Agreement, is required to accede to the Note Purchase Agreement and the
Collateral Documents. This Joinder and Limited Waiver provides for the New
Guarantor’s accession to the Note Purchase Agreement and the Collateral
Documents and its assumption of the obligations thereunder.

 

C.           Additionally, since the date of the Note Purchase Agreement,
Independence Oil Real Estate 3, L.L.C., a North Carolina limited liability
company and subsidiary of Independence was dissolved by filing Articles of
Dissolution of Limited Liability Company with the State of North Carolina
Department of the Secretary of State on July 1, 2014 (the “Dissolution”). The
Dissolution constitutes an event of default pursuant to Section 9.5 of the Note
Purchase Agreement (the “Default”). This Joinder and Limited Waiver provides for
the waiver of the Default.

 

Agreements

 

In consideration of the recitals and the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

 2 

 

 

Northeast Ohio Natural Gas Corp., et al. Joinder and Limited Waiver to   Note
Purchase Agreement

 

SECTION 1.          Joinder.

 

Lone Wolfe hereby agrees to become a “Guarantor” and an “Obligor” and to be
bound by all of the terms, covenants and conditions set forth in the Note
Purchase Agreement and each other Financing Agreement, as applicable, to the
same extent that such Person would have been bound if such Person had been a
signatory to the Note Purchase Agreement on the execution date of the Note
Purchase Agreement. Lone Wolfe hereby (a) makes each of the representations and
warranties and agrees to each of the covenants applicable to it contained in the
Note Purchase Agreement, this Joinder and Limited Waiver and each other
Financing Agreement, as applicable, (b) agrees to execute this Joinder and
Limited Waiver, an addendum to the Security Agreement, an addendum to the Pledge
Agreement and each other Financing Agreement, as applicable, and (c) agrees that
each reference to a “Guarantor” or an “Obligor” set forth in the Note Purchase
Agreement, this Joinder and each other Financing Agreement, as applicable, shall
include Lone Wolfe.

 

SECTION 2.          Limited Waiver.

 

Section 2.1           Specified Default. The Obligors have advised the Purchaser
that an Event of Default has occurred and continued from the period of July 1,
2014 to and ending on the date of this Joinder and Limited Waiver under Section
9.5 of the Note Purchase Agreement by reason of the Dissolution, as the Obligors
were obligated to at all times preserve and keep in full force and effect their
respective corporate existence and their respective corporate existence of each
of their respective Subsidiaries.

 

Section 2.2           Waiver of Specified Default. Upon the effectiveness of
this Joinder and Limited Waiver, the Purchaser hereby waives the Section 9.5
Default and, in exchange therefore, the Obligors hereby confirm that they have
previously complied with and will continue to timely comply with Section 9.5 of
the Note Purchase Agreement.

 

Section 2.3           Limitation on Waiver. The foregoing waiver shall not
constitute a waiver of any other existing or future Default, Event of Default,
or other breach or violation of any term of the Note Purchase Agreement or any
of the Financing Agreements. Without limiting the foregoing, the Obligors hereby
acknowledge and agree that the Purchaser’s execution of this Joinder and Limited
Waiver shall not be construed as a release, waiver, or modification of any of
the terms, conditions, representations, warranties, covenants, rights, or
remedies set forth in the Note Purchase Agreement or other Financing Agreements,
except as provided herein. The foregoing waiver is not intended to, nor shall
it, establish any course of dealing among the Obligors and the Purchaser and
shall not constitute a continuing waiver of any kind.

 

SECTION 3.          Conditions Precedent.

 

This Joinder and Limited Waiver shall not become effective until, and shall
become effective on, the Business Day when each of the following conditions
shall have been satisfied (the “Effective Date”):

 

(a)          The Purchaser shall have received this Joinder and Limited Waiver,
duly executed by each Obligor.

 

(b)          The Purchaser shall have consented to this Joinder and Limited
Waiver as evidenced by its execution hereof.

 

(c)          The representations and warranties of the Obligors set forth in
Section 3 hereof shall be true and correct in all material respects as of the
date of the execution and delivery of this Joinder and Limited Waiver and as of
the Effective Date.

 

 3 

 

 

Northeast Ohio Natural Gas Corp., et al. Joinder and Limited Waiver to   Note
Purchase Agreement

 

(d)          Any consents from any holder or holders of any outstanding security
or indebtedness of the Obligors and any amendments of agreements pursuant to
which any securities or indebtedness may have been issued which shall be
necessary to permit the consummation of the transactions contemplated hereby
shall have been obtained and all such consents or amendments shall be reasonably
satisfactory in form and substance to the Purchaser and its special counsel.

 

(e)          The Purchaser shall have received all reasonable and necessary
final, non-appealable regulatory and other approvals in respect of the
transactions contemplated by this Joinder and Limited Waiver and the other
Financing Agreements and evidence that in respect of the transactions
contemplated by this Joinder and Limited Waiver, the Obligors are in compliance
with all applicable regulatory and statutory requirements.

 

(f)          All corporate and other proceedings in connection with the
transactions contemplated by this Joinder and Limited Waiver and all documents
and instruments incident to such transactions shall be satisfactory to the
Purchaser and its special counsel, and the Purchaser and its special counsel
shall have received all such counterpart originals or certified or other copies
of such documents as the Purchaser or its special counsel may reasonably
request.

 

(g)          The Purchaser shall have received such certificates of officers of
the Obligors as it may reasonably request with respect to this Joinder and
Limited Waiver and the transactions contemplated hereby.

 

(h)          Lone Wolfe shall have executed and delivered to the Purchaser (i)
an Addendum to the Security Agreement and (ii) an Addendum to the Pledge
Agreement and all actions necessary to create and perfect the Liens of the
Collateral Documents with respect to Lone Wolfe shall have been satisfied;
including, without limitation, (x) the filing of all appropriate UCC financing
statements and (y)  the delivery to the Purchaser of the Pledged Stock
(accompanied by duly executed stock powers in blank) shall have been consummated
in accordance with the provisions of the Collateral Documents.

 

(i)          Lone Wolfe shall have delivered the Perfection Certificate duly
executed by it, together with copies of favorable UCC, tax, judgment and fixture
lien search reports in all necessary or appropriate jurisdictions and under all
of its legal names, indicating that there are no prior Liens on any of the
Collateral other than Liens permitted under Section 10.3 of the Note Purchase
Agreement.

 

(j)          The Purchaser shall have received opinion in form and substance
satisfactory to the Purchaser, dated the date of this Joinder and Limited
Waiver, from Vincent Parisi, in-house counsel to the Obligors, covering the
matters contemplated hereby as the Purchaser or its special counsel may
reasonably request.

 

(k)          The Obligors shall have paid the fees and disbursements of the
Purchaser’s special counsel, Greenberg Traurig, LLP, incurred in connection with
the negotiation, preparation, execution and delivery of this Joinder and Limited
Waiver and the transactions contemplated hereby, which fees and disbursements
are reflected in the statement of such special counsel delivered to the Obligors
at the time of the execution and delivery of this Joinder and Limited Waiver.

 

 4 

 

 

Northeast Ohio Natural Gas Corp., et al. Joinder and Limited Waiver to   Note
Purchase Agreement

 

SECTION 4.          Representations and Warranties.

 

The Obligors hereby, jointly and severally, represent and warrant to the
Purchaser that as of the date of execution and delivery of this Joinder and
Limited Waiver and as of the Effective Date:

 

(a)          Each Obligor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of origin.

 

(b)          Each Obligor has the requisite power to own its property and to
carry on its business as not being conducted.

 

(c)          Each Obligor is duly qualified and in good standing as a foreign
corporation or limited liability company, as applicable, authorized to do
business in each jurisdiction in which the failure to do so would, individually
or in the aggregate, have a Material Adverse Effect.

 

(d)          This Joinder and Limited Waiver, the Addendum to Security
Agreement, the Addendum to Pledge Agreement, the Note Purchase Agreement and the
transactions contemplated hereby are within the requisite powers of each
Obligor, have been duly authorized by all necessary corporate or limited
liability company action, as applicable, on the part of each Obligor, and this
Joinder and Limited Waiver to the Note Purchase Agreement, the Addendum to
Security Agreement, and the Addendum to Pledge Agreement have been duly executed
and delivered by each Obligor and constitute legal, valid and binding
obligations of each Obligor enforceable in accordance with their respective
terms.

 

(e)          After giving effect to this Joinder and Limited Waiver, there are
no Defaults or Events of Default under the Note Purchase Agreement.

 

(f)          The execution, delivery and performance of this Joinder and Limited
Waiver, the Addendum to Security Agreement, the Addendum to Pledge Agreement and
the Note Purchase Agreement do not and will not result in a violation of or
default under (i) the organizational documents of any Obligor, (ii) any
agreement to which any Obligor is a party or by which any Obligor is bound or to
which any Obligor or any of its properties is subject, (iii) any order, writ,
injunction or decree binding on any Obligor, or (iv) any statute, regulation,
rule or other law applicable to any Obligor.

 

(g)          No consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by the Obligors of this Joinder and
Limited Waiver, the Addendum to Security Agreement or the Addendum to Pledge
Agreement.

 

 5 

 

 

Northeast Ohio Natural Gas Corp., et al. Joinder and Limited Waiver to   Note
Purchase Agreement

 

(h)          All of the representations of the Obligors set forth in Section 5
of the Note Purchase Agreement, other than those contained in Sections 5.3, 5.4,
5.5, 5.13, 5.14, 5.15 and the last sentence of Section 5.22 are true and correct
in all respects.

 

SECTION 5.          Miscellaneous.

 

Section 5.1           Ratification of Financing Agreements. Except as amended
herein, all terms and provisions of the Note Purchase Agreement, each Collateral
Document and all other Financing Agreements and all agreements and instruments
related thereto are hereby ratified, confirmed and approved in all respects. If
and to the extent that any of the terms or provisions of the Note Purchase
Agreement, any Collateral Document or any other Financing Agreement are in
conflict or inconsistent with any of the terms or provisions of this Joinder and
Limited Waiver, this Joinder and Limited Waiver shall govern.

 

Section 5.2           References to the Note Purchase Agreement. Each reference
in the Note Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” or
words of similar import in instruments or documents provided for in the Note
Purchase Agreement or delivered or to be delivered thereunder or in connection
therewith, shall, except where the context otherwise requires, be deemed a
reference to the Note Purchase Agreement.

 

Section 5.3           Governing Law. This Joinder and Limited Waiver shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of Ohio excluding choice-of-law principles
of the law of such State that would permit the application of the laws of a
jurisdiction other than such State.

 

Section 5.4           Survival. All warranties, representations, and covenants
made by the Obligors herein will be considered to have been relied upon by the
Purchaser and will survive the execution and delivery of this Joinder and
Limited Waiver.

 

Section 5.5           Successors and Assigns. This Joinder and Limited Waiver
will inure to the benefit of and be binding upon the successors and assigns of
each of the parties. The provisions of this Joinder and Limited Waiver for the
benefit of the Purchaser are intended in all cases, whether explicitly so stated
or not, to be for the benefit of all holders, from time to time, of the Notes,
and will be enforceable by any such holder, whether or not an express assignment
to such holder of rights under this Joinder and Limited Waiver has been made by
the Purchaser or its successors or assigns.

 

Section 5.6           Counterparts. This Joinder and Limited Waiver may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall constitute but one and the same
Joinder and Limited Waiver. Delivery of an executed counterpart of this Joinder
and Limited Waiver by facsimile or email shall be as effective as delivery of a
manually executed counterpart of this Joinder and Limited Waiver.

 

Section 5.7           Severability. Whenever possible, each provision of this
Joinder and Limited Waiver will be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Joinder and Limited
Waiver is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Joinder and Limited
Waiver unless the consummation of the transactions contemplated hereby is
materially adversely affected thereby.

 

 6 

 

 



Northeast Ohio Natural Gas Corp., et al. Joinder and Limited Waiver to   Note
Purchase Agreement

 

Section 5.8           No Novation. This Joinder and Limited Waiver shall, in no
way, be deemed as a novation of the terms of the Note Purchase Agreement.

 

Section 5.9           Further Assurances. At the Obligors’ expense, the parties
hereto shall execute and deliver such additional documents and take such further
action as may be necessary or desirable to effectuate the provisions and
purposes of this Joinder and Limited Waiver.

 

[Remainder of Page Intentionally Blank]

 

 7 

 

 

The execution hereof by the Purchaser shall constitute a contract among the
Obligors and the Purchaser for the uses and purposes hereinabove set forth. This
Joinder and Limited Waiver may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

  Northeast Ohio Natural Gas Corp., as an Issuer           By         Name:
Marty Whelan     Title: President           Orwell Natural Gas Company, as an
Issuer         By       Name: Marty Whelan     Title: President          
Brainard Gas Corp., as an Issuer         By       Name: Marty Whelan     Title:
President           Great Plains Natural Gas Company, as a Guarantor         By
      Name: Marty Whelan     Title: President           Lightning Pipeline
Company, Inc., as a Guarantor         By       Name: Marty Whelan     Title:
President

 



 

 

 

  Kidron Pipeline, LLC, as a Guarantor         By       Name: James E. Sprague  
  Title: President           Spelman Pipeline Holdings, LLC, as a 2011 Guarantor
        By       Name: Marty Whelan     Title: President           Gas Natural
Service Company, LLC, as a Guarantor         By       Name: James E. Sprague    
Title: President           Gas Natural Inc., as a Guarantor         By      
Name: James E. Sprague     Title: Chief Financial Officer           Independence
Oil, L.L.C., as a Guarantor         By       Name: Fred Steele     Title:  
President

 



 S-2 

 

 

  Independence Oil Real Estate 1, L.L.C., as a Guarantor         By       Name:
Fred Steele     Title:   President           Independence Oil Real Estate 2,
L.L.C., as a Guarantor         By       Name: Fred Steele     Title:   President
          8500 Station Street LLC, as a Guarantor         By       Name: Marty
Whelan     Title: President           Gas Natural Resources LLC, as a Guarantor
        By       Name: James E. Sprague     Title: President

 

  Lone Wolfe Insurance, LLC, as a Guarantor         By       Name: James E.
Sprague     Title: President

 

 S-3 

 

 

This Joinder and Limited Waiver is hereby accepted and agreed to as of the date
aforesaid.

 

  Sun Life Assurance Company of Canada         By       Name:     Title:        
By       Name:     Title:

 



 S-4 

